Citation Nr: 1033401	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for prostate cancer 
including as a result of exposure to ionizing radiation.

2.	Entitlement to service connection for colon cancer including 
as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1945 to December 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2002 by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO). 

In April 2005, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The medical evidence shows that the Veteran's prostate cancer 
was first clinically manifest many years after his discharge 
from active service in December 1946; there is no competent 
evidence showing that the prostate cancer was related to 
disease or injury, including exposure to ionizing radiation, 
during active service.

2.	The medical evidence shows that the Veteran's colon cancer was 
first clinically manifest many years after his discharge from 
active service in December 1946; there is no competent 
evidence showing that the colon cancer was related to disease 
or injury, including exposure to ionizing radiation, during 
active service.


CONCLUSION OF LAW

1.	Prostate cancer was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or the 
result of exposure to ionizing radiation.     38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.311 (2009).

2.	Colon cancer was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or the 
result of exposure to ionizing radiation.     38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310,3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
statements, as well as service treatment records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In July 2003, April 2005, September 2005 the agency of original 
jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Although the Veteran was not provided 
notice of the effective date and disability rating regulations, 
because service connection has been denied, any question as to 
the appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records, request information on 
radiation exposure from the Department of Army, and providing a 
Board hearing.  Consequently, the duty to notify and assist has 
been met.

Service Connection

Historically, the Veteran was denied service connection for 
prostate cancer as a result of radiation exposure by an April 
1995 rating decision as prostate cancer was not one of the 
disabilities related to radiation exposure and the evidence did 
not show his prostate cancer was related to radiation exposure 
during military service.  The Veteran did not appeal this 
decision.  In August 2002, the Veteran re-submitted his claim for 
service connection for prostate cancer and a new claim of service 
connection for colon cancer.  A rating decision issued in 
September 2002 denied his claims as the evidence failed to show 
the Veteran was exposed to radiation during service and as the 
service treatment records failed to show he was treated or 
diagnosed with prostate and colon cancer.  The Veteran timely 
filed an appeal.  The Veteran was afforded a hearing before the 
Board in April 2004.  In April 2005, the Board reopened the 
Veteran's claim based on the reclassification of prostate cancer 
as a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(5).   
Subsequently, the Board remanded this matter for further 
development on both issues.  Specifically, the Board requested 
the service personnel records, a dose estimate from the Defense 
Threat Reduction Agency (DTRA), and further consideration from 
the VA Under Secretary for Benefits in accordance with 38 C.F.R. 
§ 3.311(c). 

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
See 38 C.F.R.§ 3.303(b) (2009).

The Board notes that it appears that much of the Veteran's 
service personnel records were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973 and have not 
been located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the Veteran's personnel records remain absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  It 
is further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection for disabilities claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the fact 
that the requirements of a presumptive regulation are not met 
does not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation- exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; 
(iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) 
nonmalignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and central 
nervous system; (xxi) cancer of the rectum; (xxii) lymphomas 
other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) 
any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure. 38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2) (2008). In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2009).  

The Under Secretary for Benefits shall render an opinion that it 
is as least as likely as not the veteran's disease resulted from 
exposure to ionizing radiation in service based upon sound 
scientific and medical evidence supporting the conclusion or 
there is no reasonably possibility that the veteran's disease 
resulted from radiation exposure.  38 C.F.R. § 3.311(c).

The relevant factors to aid in assessing whether the Veteran's 
exposure to radiation caused the current disease include:

1.	The probable dose, in terms of dose type, rate, and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimeter devices 
employed in its measurement or the methodologies employed 
in its estimation;

2.	The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific 
pathology;

3.	The Veteran's gender and pertinent family history;

4.	The Veteran's age;

5.	The time lapse between exposure and the onset of the 
disease; and,

6.	The extent to which exposure to radiation or other 
carcinogens outside of service may have contributed to the 
development of the disease.                   38 C.F.R. § 
3.311(e).

In May 2007, DTRA determined that the Veteran was not present 
with American occupation forces in Hiroshima or Nagasaki, Japan, 
as morning reports of 412th Medical Collecting Company in Osaka, 
Japan indicated that the Veteran reported to that unit on 
November 30, 1945 from the 11th Replacement Depot.  The DTRA 
noted Osaka is approximately 200 miles from Hiroshima and 350 
miles from Nagasaki.  On March 20, 1946, the Veteran was 
reassigned to Headquarters and Detachment, 364th Station Hospital 
in Kyoto, Japan, which is approximately 215 miles from Hiroshima 
and 365 miles from Nagasaki.  From May 29 to June 9, 1946, the 
Veteran was a patient at the 364th Station Hospital and remained 
at the Headquarters and Detachment, 364th Station Hospital 
through the defined occupation period.  Therefore, there was no 
evidence the Veteran was in Hiroshima or Nagasaki.  See DTRA 
letter to AMC, dated May 2007.

However, the Veteran testified at the April 2004 Board hearing 
that he traveled to Nagasaki by train when he was off duty and 
took photographs of the devastation.  He stated he was able to 
enter the city and "went around and looked it over and 
everything."  See Board hearing transcript, dated April 2004.  

For purposes of evaluation under 38 C.F.R. § 3.311, in cases 
containing allegations of participation in atmospheric weapons 
tests and Hiroshima and Nagasaki claims, if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred the veteran's 
presence at the site will be conceded.  38 C.F.R. § 
3.311(a)(4)(i).  Therefore, based on the Veteran's testimony, the 
Veteran's presence at the claimed site of radiation exposure is 
conceded inasmuch as neither DTRA nor any other source has been 
able to establish the Veteran's presence or absence from the site 
at which radiation exposure was claimed to have occurred.  As 
such, application of 38 C.F.R. § 3.311(a)(4)(ii), essentially 
provides that exposure to radiation in service is presumed in 
this case.

In or about July 2009 (the report was received in August 2009), 
the DTRA prepared a scenario of the Veteran's participation and 
radiation exposure.  The DTRA scenario noted that, per the 
Veteran's statements, he was assigned to the 364th Station 
Hospital in Kyoto and duties included ambulance driver, motor 
pool, and mechanic.  The Veteran reported he drove an ambulance 
all over Japan in 1946 including trips to Hiroshima and took a 
train to Nagasaki where he remained there for a week taking 
pictures of the damage. 

The DTRA made the following presumptions regarding the aspects of 
the veteran's exposure during his participation in the occupation 
of Japan to ensure that his dose was not underestimated.  First, 
the Veteran was a visitor from December 4-10, 1945, at the 
"hottest" spot in the hypocenter at Nagasaki or in the vicinity 
of Nishiyama Reservoir in Nagasaki.  He passed though Hiroshima 
by train on December 3 and 11th, 1945, while traveling from and 
to Osaka.  He was assigned daily duties from the day of his 
arrival at Nagasaki until his departure (December 4-10, 1945) and 
while at Hiroshima on the following dates: December 3 and 11, 
1945; March 21 and 28; April 4, 11, 18, and 25; May 2, 9, 16, and 
23; and June 13, 20, and 27, 1946.  It is noted that this was at 
the "hottest" spot in the hypocenter at both cities or in the 
downwind fallout area (Hiroshima) and in the vicinity of the 
Nishiyama Reservoir (Nagasaki).  Second, for each of these days, 
depending on which scenario provides the higher exposure 
potential, that the Veteran either worked eight hours per day at 
the hypocenter or four hours per day in the downwind fallout area 
in Hiroshima or near the Nishiyama Reservoir (even though there 
are no indications that military activities were concentrated in 
downwind areas). Third, for the inhalation dose calculation, the 
intake of contaminants will be characterized by these parameters 
(resuspension, breathing rate, and particle size), with values 
chosen to maximize the internal dose.  Fourth, the ingestion dose 
calculation, the Nishiyama Reservoir was the sole source of his 
drinking water and that the contaminants that fell in that area 
were completely dissolved in the water and, therefore, available 
for consumption.  In July 2009, the Veteran returned a signed 
form in which he indicated agreement with the DTRA scenario.  See 
Scenario of Participation and Radiation Exposure, received in 
August 2009.  

In August 2009, the VA Compensation and Pension service obtained 
opinion from the Commander, U.S. Navy, Nuclear Test Personnel 
Review. The Commander noted that records did not confirm the 
Veteran's presence in the American occupation forces in Japan.  
The report noted that VA conceded the Veteran's presence with 
occupation forces.  The estimated exposure to ionizing radiation 
were as follows:

      Total external gamma dose:     0.017 rem
      Upper bound total external gamma dose:     0.042 rem
      
      Internal committed alpha dose to the prostate:     0.002 
rem
      Upper bound committed alpha dose to the prostate:     0.020 
rem
      
      Internal committed beta plus gamma dose to the prostate:     
0.0001 rem
      Upper bound committed beta plus gamma dose to the prostate:     
0.010 rem
      
      Internal committed alpha dose to the colon:     <0.001 rem
      Upper bound committed alpha dose to the colon:     0.003 
rem
      
      Internal committed beta plus gamma dose to the colon:     
0.063 rem
      Upper bound committed beta plus gamma dose to the colon:     
0.630 rem 	

In October 2009, in accordance with 38 C.F.R. § 3.311(b), the VA 
Director of Compensation and Pension requested a opinion from the 
VA's Under Secretary for Health on the question of whether 
prostate cancer was caused by exposure to ionizing radiation.  In 
addition to the dose estimate by the DTRA, the VA Director of 
Compensation and Pension provided the following information: the 
Veteran was 18 years old at the time of his exposure to radiation 
in Nagasaki and Hiroshima.  The Veteran's prostate cancer was 
diagnosed in 1994; 49 years after his last exposure to radiation.  
The Veteran's colon cancer was diagnosed by history, 55 years 
after exposure to ionizing radiation.  Post-service employment 
included self-employed owner of a pipe recondition company.  The 
Veteran indicated he smoked cigars from 1947 to 1984 but did not 
inhale.  There is no reported family history of cancer or 
leukemia.  See VA Director of Compensation and Pension Memorandum 
to the Under Secretary for Health, dated October 2009.

In January 2010, the Director of Radiation and Physical Exposures 
responded to the request.  The response stated that the 
Interactive Radioepidemiological Program (IREP) of the National 
Institute for Occupational Safety and Health (NIOSH) was used to 
estimate the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's prostate and colon  cancers.  Using 
the upper bound data provided by the DTRA the program calculated 
a 99th percentile value for the probability of causation of 0.10 
percent for prostate cancer and 0.21 percent for the colon cancer   
Therefore, based on their research, the Director of Radiation and 
Physical Exposures opined "it is unlikely that either the 
Veteran's adenocarcinoma of the prostate or his adenocarcinoma of 
the colon can be attributed to ionizing ration exposure while in 
military service."   See Director of Radiation and Physical 
Exposures Memorandum to Director of Compensation and Pension 
Services, dated January 2010.

In January 2010, having reviewed the opinion of the VA's Director 
of Radiation and Physical Exposures, the VA Director of the 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the Veteran's prostate cancer or 
colon cancer resulted from exposure to radiation in service.

Based on the evidence of record outlined above, the Veteran's 
claim of service connection for prostate and colon cancer as a 
result of exposure to ionizing radiation must be denied.   

On the basis of the service treatment records, prostate and colon 
cancer was not affirmatively shown to have had onset during 
service and service connection is not established under 38 
U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  The Board notes that the 
Veteran does not claim direct service connection for prostate and 
colon cancer, rather he argues it is related to radiation 
exposure during service. 

There is no competent evidence either contemporaneous with or 
after service that prostate or colon cancer was noted or observed 
during service, the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

The record does show that after service prostate cancer by biopsy 
was first documented in December 1994, well beyond the one-year 
presumptive period for prostate cancer as a chronic disease 
following separation from service in December 1946 under 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, the 
evidence suggests the Veteran was first treated for his colon 
cancer in 2000, approximately 54 years after service. 

Prostate cancer is not on the list of specific diseases 
associated with radiation-risk activity.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  However, prostate and colon cancer are 
radiogenic diseases under 38 C.F.R. § 3.311.  As stated above, 
under 38 C.F.R. § 3.311, there is no presumption of service 
connection for a radiogenic disease, rather 38 C.F.R. § 3.311 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the exposure 
to the ionizing radiation and the claimed disability.

The opinions obtained by the VA Under Secretary of Health 
determined that the Veteran's prostate and colon cancer was not 
likely related to ionizing radiation exposure while in service.  
The Veteran can establish service connection with proof of direct 
causation, that is, prostate and colon cancer were actually 
caused by exposure to ionizing radiation, but as the evidence 
shows causation under 38 C.F.R. § 3.311 is directly related to 
the level of radiation exposure.  The evidence establishes that 
the Veteran's level of radiation exposure is in the 99th 
percentile that the probability of causation of 0.10 percent for 
prostate cancer and 0.21 percent for colon cancer.

As the Veteran has not submitted a dose estimate from a credible 
source, a referral to independent expert to reconcile any 
material difference between a dose estimate from a credible 
source and dose data derived from official military records is 
not warranted under 38 C.F.R. § 3.311.

In a statement submitted in September 2003, Veteran also claimed 
that a VA doctor have told him that his cancers were caused by 
the radiation exposure.  However, the Veteran has produced no 
written confirmation of such opinion, and the Board is unable to 
weigh the credibility of such medical evidence to determine its 
probative value in assessing whether service connection is 
warranted.

As for the Veteran's statements associating prostate and colon 
cancer to exposure to ionizing radiation, where, as here, there 
is a question of medical causation, that is, evidence of an 
association or link between the Veteran's radiation exposure in 
service and prostate cancer, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  As a 
lay person, the Veteran is not qualified through education, 
training, and expertise to offer a medical diagnosis or an 
opinion on medical causation.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such an 
opinion, his statements are not competent evidence and are 
excluded, that is, the statements and testimony are not to be 
consider as evidence in support of the claim.

For these reasons, the preponderance of the evidence is against 
the claim of service connection for prostate and colon cancer to 
include as due to exposure to ionizing radiation under the 
pertinent theories of service connection, including based on 
proof of actual causation under Combee.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for prostate cancer including 
as a result of exposure to ionizing radiation is denied.

Entitlement to service connection for colon cancer including as a 
result of exposure to ionizing radiation is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


